DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claim 10 (the at least two digital pressure sensors are arranged in series) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to because the rectangular box(es) shown in FIG. 7 should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following.
The variable “P” in page 7, lines 32-33 is referred to as “Pressure”; however, the formula is given for the calculation (as per line 30) of differential pressure. Is “P” the pressure or a pressure differential? If it is a pressure differential, then it must be the pressure difference between two points. Which two points define the pressure differential?
The variable “ρ” in page 7, line 32 is not defined. P is defined as pressure (or differential pressure - see above); however, there is definition or explanation for the variable ρ;
The variable “A” in page 7, lines 32-33 is not clearly defined. It is referred to as “Area”; however, what is it the area of? Is it the area of the channel containing the sensor? Is it the area of some flow restriction? Is it the difference in cross-sectional area due to some flow restrictor, orifice plate, or narrowing? If it is the latter, which two points define the area difference?
No new matter should be entered. Appropriate correction is required.
A preliminary examination of this application reveals that the terms or phrases or modes of characterization used to describe the invention are not sufficiently consonant with the art to which the invention pertains. Specifically, throughout the specification and claims, applicant refers to a “differential pressure sensor” but instead describes a thermal mass flow meter (i.e. a heater with a temperature sensor upstream and a temperature sensor downstream). It is unclear how a thermal mass flow sensor may be interpreted as a differential pressure sensor, unless there is further structure such as a flow restrictor, orifice plate, etc. Also see the objection above as it relates to “A” (area) in the formula of page 7, lines 32-33 of the instant specification. Further still, it is unclear to the examiner why the flow rate is converted to differential pressure. The device is for measuring air flow. Indeed, page 8, lines 20-21 of the instant specification recites “once the differential pressure is measured, conversion to air flow can be performed immediately”. Why would one measure a flow rate, convert it to a differential pressure, and then convert it back to the same flow rate? It is noted that the examiner understands that the sensor (e.g. 34, 36, 38 of FIG. 6) measures a proportion (i.e. the flow through sensor channel 32a) of flow originating from the mouthpiece and converts this flow rate to the flow rate through the mouthpiece. Even if the flow rate sensed by the sensor (i.e. the flow rate through channel 32a) is converted to a differential pressure and then the differential pressure is converted to a flow rate through the mouthpiece, it is still unclear why the flow rate is converted to a differential pressure. Specifically, the flow rate through the channel 32a could be converted to the flow rate through the mouthpiece without the intermediate step of converting to a differential pressure.
Applicant is required to provide a clarification of these matters so that a proper comparison with the prior art can be made. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed). In the spirit of compact prosecution, and in accordance with the MPEP, the examiner has made a reasonable search of the invention so far as it can be understood from the disclosure. The instant Office action, as it applies to the prior art, may be limited to a citation of what appears to be the most pertinent prior art found.

Claim Objections
Claims 6, 12-14 and 16 are objected to because of the following informalities: 
Regarding claim 6, line 4: "a main flow channel" should read "the main flow channel".
Regarding claim 12, line 4: “has an inlet fluid communication with” should read “has an inlet in fluid communication with”.
Regarding claim 13, line 3: "a first digital differential pressure sensor" should read "the digital differential pressure sensor" or otherwise be corrected such that it is clear that it is referring to the same differential pressure sensor recited in claim 1.
Regarding claim 13, line 4: "the heating element" should read "a second heating element" or otherwise be corrected for proper antecedent basis. The terms "the reference temperature sensor" and "the temperature sensor" should be similarly corrected.
Regarding claim 13, lines 6-7: “the first fluid channel” and “the second fluid channel” should read “the first air channel” and “the second air channel” or otherwise be corrected for proper antecedent basis.
Regarding claim 14, line 2: the language of this claim should be corrected for correct antecedent basis and to make clear that "a first digital differential sensor" in claim 14 is the same sensor as "the digital differential pressure sensor" of claim 1. The examiner recommends changing "at least one digital differential pressure sensor" in claim 1 to "a first digital differential pressure sensor"; changing "comprises at least two digital differential pressure sensors" in claim 8 to "further comprises a second digital differential pressure sensor"; and changing claims 9, 10, and 14 accordingly.
Regarding claim 16, next to last line: it appears that "whereby" should read "wherein".Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite a “differential pressure sensor”; however, the specification only describes a thermal mass flow meter (i.e. a heater with a temperature sensor upstream and a temperature sensor downstream). It is unclear how a thermal mass flow sensor may be interpreted as a differential pressure sensor, unless there is further structure such as a flow restrictor, orifice plate, etc. Most importantly, the instant specification provides no guidance or definition for “A” (area) in the formula of page 7, lines 32-33, which is required to make and/or use the invention. Is it the area of the channel containing the sensor? Is it the area of some flow restriction? Is it the difference in cross-sectional area due to some flow restrictor, orifice plate, narrowing, or junction between passages of differing diameter? If it is the latter, which two points define the area difference?
Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the structure, information, or definition related to area (“A” - see formula of page 7, lines 32-33 of the instant specification; also see the specification objection above as it relates to the area variable), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The omitted subject matter is considered critical or essential since the recited “differential pressure sensor” cannot be used as such without the aforementioned subject matter (i.e. the claims only recite the structure of a mass flow sensor, which cannot be used as a differential pressure sensor without the aforementioned omitted subject matter).
Claims 12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12: It is unclear if “a first air channel” of claim 12 is the same element as or a different element than “a flow channel” of claim 1. Specifically, claim 12 recites that the “first air channel” has an inlet in fluid communication with the mouthpiece and claim 1 also recites that the “flow channel” receives air from the mouthpiece.
Regarding claim 15: “the first and second intervals” lack antecedent basis. For the purposes of examination, claim 15 is interpreted as being dependent on claim 14.
Regarding claim 17: “the temperature sensor”, “the heating element”, and “the reference temperature sensor” lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1) in view of Addington et al. (WO 2014179083 A1, prior art of record).Regarding claim 1, as best understood:Sandholt teaches (FIGS. 3-4 and 6-7) a portable spirometer, comprising 
a housing (3) and a mouthpiece (2) being releasably connected to said housing, wherein the housing encloses a sensor unit (30) being in fluid communication with a flow channel (18) receiving part of a flow of exhaled or inhaled air from a main flow channel (13) of the mouthpiece (2) when connected to said housing (3), whereby the sensor unit (30) is configured to measure one or more characteristics of part of the flow of exhaled or inhaled air passed to the sensor unit via the mouthpiece, characterised in that said sensor unit comprises a flow sensor (e.g. abstract; page 11, lines 22-33; page 14, lines 19-23)Sandholt fails to teach:
at least one digital differential pressure sensor comprising: a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element Addington teaches:
at least one digital differential pressure sensor comprising: a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element ([0079], [0082])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow/pressure sensor of Addington in the device of Sandholt to increase accuracy by using a thermal mass flow sensor and/or as it is an art-recognized equivalent to the flow measurement device of Sandholt for the purposes of measuring exhaled breath flow characteristics.
Regarding claim 2, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the at least one digital differential pressure sensor is configured to measure thermal flow of the air; and to convert the measured thermal flow to a value representing air flow ([0079])
Regarding claim 3, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the at least one digital differential pressure sensor is configured to measure a first temperature and a second temperature which are converted to a differential pressure ([0079], [0082])
Regarding claim 4, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the reference temperature sensor measures the temperature of the air after being heated by the heating element ([0079])
Regarding claim 5, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the heating element, the reference temperature sensor and the temperature sensor are arranged in series ([0079])
Regarding claim 6, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Sandholt and Addington teach:
wherein the heating element, the reference temperature sensor and the temperature sensor (Addington - [0079]) are arranged in a flow channel (Sandholt - FIG. 4, flow channel corresponding to sensor unit 30) being in fluid communication with the flow channel (Sandholt - FIGS. 4 and 6-7, element 18) receiving part of the flow of exhaled or inhaled air from a main flow channel (Sandholt - FIGS. 3-4 and 6-7, element 13) of the mouthpiece (Sandholt - FIGS. 3-4 and 6-7, element 2)
Regarding claim 7, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.Sandholt also teaches (FIGS. 3-4 and 6-7):
wherein the flow channel (18) is perpendicular to the main flow channel (13) of the mouthpiece (2)
Regarding claim 11, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the digital differential pressure sensor is arranged as part of a microchip ([0079])
Regarding claim 16, as best understood:Sandholt teaches (FIGS. 3-4 and 6-7) a method of measuring the flow of air being inhaled or exhaled by a user, comprising:
blowing air into a mouthpiece (2) being releasably connected to a housing (3),
forwarding part of the air from a main flow channel (13) of the mouthpiece (2) to a flow channel (18) of the housing (3) enclosing a sensor unit (30) being in fluid communication with the main flow channel of the mouthpiece when connected to said housing, and  
measuring one or more characteristics of the flow of exhaled or inhaled air passed to the sensor unit via the mouthpiece by means of the sensor unit (e.g. abstract; page 11, lines 22-33; page 14, lines 19-23), whereby said sensor unit comprises at least one pressure sensor (e.g. page 11, lines 30-32)Sandholt fails to explicitly teach:
the pressure sensor is a differential pressure sensorAddington teaches:
the pressure sensor is a differential pressure sensor ([0079], [0082])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure/flow sensor of Addington in the method of Sandholt to increase accuracy by using a thermal mass flow sensor and/or as it is an art-recognized equivalent to the flow measurement device of Sandholt for the purposes of measuring exhaled breath flow characteristics.
Regarding claim 17, as best understood:Sandholt and Addington teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Addington teaches:
wherein the one or more characteristics of the flow of exhaled or inhaled air is measured by measuring a first temperature of a part of the flow by the temperature sensor, heating the part of the air having past the temperature sensor by means of the heating element, and measure a second temperature of the part of the flow by the reference temperature sensor ([0079])

Claims 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1) in view of Addington et al. (WO 2014179083 A1, prior art of record) and further in view of Davis et al. (US 20150164373 A1).Regarding claim 8, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.Sandholt fails to teach:
wherein said sensor unit comprises at least two digital differential pressure sensorsDavis teaches:
wherein said sensor unit comprises at least two digital differential pressure sensors ([0058], FIG. 4 elements 404-1 and 404-2)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two sensors, as taught by Davis, in the device of Sandholt to increase accuracy by having one low flow sensor and one high flow sensor (Davis - [0058]).
Regarding claim 9, as best understood:Sandholt, Addington, and Davis teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Davis teaches:
wherein the at least two digital differential pressure sensors are arranged in parallel ([0058])
Regarding claim 10, as best understood:Sandholt, Addington, and Davis teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Davis teaches:
wherein the at least two digital differential pressure sensors are arranged in series ([0058])
Regarding claim 14, as best understood:Sandholt, Addington, and Davis teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Davis teaches:
wherein a first digital differential sensor is configured to measure the differential pressure within a first interval, and a second digital differential sensor is configured to measure the differential pressure within a second interval ([0058])
Regarding claim 15, as best understood:Sandholt, Addington, and Davis teach all the limitations of claim 14, as mentioned above.As combined in the claim 8 rejection above, Davis teaches:
wherein the first and second intervals are overlapping ([0054], [0058], [0062])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1) in view of Addington et al. (WO 2014179083 A1, prior art of record) and further in view of Ssenyange (US 20150250408 A1).Regarding claim 12, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Sandholt and Addington teach:
wherein the heating element, the reference temperature sensor and the temperature sensor of the digital differential pressure sensor are arranged in a microchip (Addington - [0079]), where the first air channel (Sandholt - FIGS. 6-7, element 18 OR FIG. 4, flow channel corresponding to sensor unit 30) has an inlet fluid communication with the mouthpiece (Sandholt - FIGS. 4 and 6-7, element 2) and an outletSandholt and Addington fail to teach:
the first air channel arranged in the microchip
the microchip has an inlet at one side of the microchip and an outlet at the other side of the microchipSsenyange teaches:
the sensor is arranged in a microchip, the first air channel arranged in the microchip, and the microchip has an inlet at one side of the microchip and an outlet at the other side of the microchip (FIG. 6, in particular FIG. 6C - [0057])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microchip containing the channel(s), as taught by Ssenyange, in the device of Sandholt to reduce device size.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1) in view of Addington et al. (WO 2014179083 A1, prior art of record), further in view of Davis et al. (US 20150164373 A1) and further in view of Neville (EP 0552916 A1).Regarding claim 13, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above Sandholt and Addington teach:
wherein the heating element, the reference temperature sensor and the temperature sensor (Addington - [0079]) of a first digital differential pressure sensor are arranged in a first air channel (Sandholt) Sandholt and Adding fail to teach:
a second sensor in addition to the first sensor, wherein the diameter of the first fluid channel of the first sensor and the diameter of the second fluid channel of the second sensor are differentNeville teaches:
a second sensor in addition to the first sensor, wherein the diameter of the first fluid channel of the first sensor and the diameter of the second fluid channel of the second sensor are different (e.g. Col. 11, Line 53 through Col. 12, Line 19)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two sensors with differing channel diameters, as taught by Neville, in the device of Sandholt to yield increased accuracy over a larger range of flow rates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856